DETAILED ACTION
Claims 1-19  are pending as amended on  12 July 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27Apriol 2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph of claims 1-19.   The rejection has been withdrawn. 
Applicant’s amendment does not distinguish from US2018/0215992 A1 (Li).
Applicant’s arguments in light of the amendment have been considered but are not persuasive.
Applicant argues Li teaches one or more breaking agent in the composition, however, Li exemplifies embodiments without breakers and other additives ([0063], [0064]-[0071] and Figures 1-8, no additive graph).
Further,  with respect to claims 3-6 and 17, instant transitional phrase “comprising” is open-ended and does not exclude additional components .

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-19 stand  rejected under 35 U.S.C. 103 as being unpatentable over US2018/0215992 A1 (Li).
Regarding claims 1, 2, 7, 8, 11-16 and 19,    Li teaches a composition comprises an aqueous fluid and a viscoelastic surfactant ([0063]), wherein the viscoelastic surfactant includes  a sultaine having the general formula ([0044]):

    PNG
    media_image1.png
    159
    288
    media_image1.png
    Greyscale

Wherein the R1 can be either a saturated and unsaturated hydrocarbon group of from 12 to 30 carbon atoms ([0044]), which encompasses the claimed C16 to C22  or C16-C18 alkyl or alkenyl group,  thus  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Li teaches  that R2 and R3  are each independently selected from  an alkyl or hydroxyalkyl group of from 1 to 3 carbon atoms ([0044]), which meets the claimed R2 and R3 or renders the claimed methyl group obvious; R4 is hydroxyl; m is 1-3 and n is 1 ([0044]), which meets the claimed X and renders the 2-hydroxypropylene group obvious . 
Li teaches that the aqueous fluid is water (0056]), and the viscoelastic surfactant is present in an amount of about 20 wt. %  in the surfactant gel([0054]), thus greater than 20 wt.% based on the combined weight of the surfactant and aqueous fluid only,    which encompasses the claimed concentration. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the viscoelastic surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 3 and 6,  Li teaches the composition is an acidizing treatment fluid ([0027],[0028] and [0031]), which contains hydrochloric acid ([0031]). 
Regarding claim 5,  Li teaches the viscoelastic surfactant is present in an amount of  5%, 8% and  20% ([0054]), which meets the claimed concentration. 
Regarding claims 9, 10 and 18,  Li teaches the alternative embodiment thus meets the claims.
Regarding claim 17,  Li teaches the treatment fluid further comprises corrosion inhibitors ([0031]).

Claim 4 stands  rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1-3 and 5-19  above, and further in view of Xu.
The teachings of Li are set forth above. 
While teaching acidizing treatment fluid  ([0031]),  Li does not expressly discloses the instantly claimed amount of acid. 
Xu teaches acid is typically present in acidizing treatment fluid in an amount of 5 to 20 wt.% ([0030]), which meets the claimed concentration. 
At the time  the invention was made it would have been obvious for a person of ordinary skill in the art to include acid in the amount of 5 to 20 wt.%  as taught by Xu in the acidizing treatment fluid of Li.  The rationale to do so would have been the motivation provided by the teachings of Xu that to do so would predictably provide sufficient acidity  for the treatment ([0030]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766